Citation Nr: 0841137	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  03-23 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1987 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board notes that the veteran filed a notice of 
disagreement regarding the RO's November 1987 rating 
decision.  The veteran filed a notice of disagreement in 
April 1988 and was issued a Statement of the Case in June 
1988.  Subsequently, the veteran submitted a substantive 
appeal on a VA Form 9 in August 1988 perfecting his appeal to 
the Board.  This appeal has not been adjudicated by the Board 
nor has the veteran withdrawn the appeal, therefore, the 
issue remains before the Board.

The Board further notes that in the veteran's substantive 
appeal on a VA Form 9 the veteran raised the issue of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder to exclude post-traumatic stress 
disorder (PTSD).  As this matter is not currently developed 
or certified for appellate review, it is referred to the RO 
for appropriate action.

The Board notes that the appellant requested a regional 
office hearing in connection with the claim.  This hearing 
was scheduled and held in August 1987.  The appellant 
testified and the hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran seeks entitlement to service connection for PTSD.  
The veteran contends that his experiences in Vietnam caused 
his current PTSD.

The evidence of record reveals that the veteran has been 
diagnosed with PTSD by a private physician in July 1989, July 
2003, and December 2006 based upon the veteran statements of 
his experiences in Vietnam.

The record, however, is currently incomplete as development 
to verify the veteran's stressors, including his 
participation in combat, has not been accomplished.  His 
military occupational specialty as indicated in the DD 214 as 
a wheeled vehicle repairman does not necessarily support 
combat experience.  The veteran was not awarded any medals 
indicative of combat experience.  The veteran's statement 
dated in February 2004 provides more detailed information 
regarding the veteran's claimed stressors.  The veteran 
indicated that he was a member of Company C 577 attached to 
Infantry Battalion 25 in Pleicu in Vietnam, with the 46th 
Engineers in Long Binh, and with the 296th Infantry in Mytho.  
The veteran reported that he was sent on missions to the 
Mecong Delta south of Saigon.  He reported that the sergeant 
of the kitchen committed suicide in his presence and that he 
observed captives being thrown from helicopters during 
interrogation.  The veteran's service personnel records 
reveal that he was stationed with Company C of the 577th 
Engineer Battalion from August 1966 to January 1967 and with 
the 46th Engineer Battalion from January 1967 to May 1967.  
Additionally, the veteran has reported that his location was 
shelled every day while he was serving in Vietnam.  There is 
no indication in the claims folder that U.S. Army and Joint 
Services Records Research Center (JSRRC) has been contacted 
to verify the unit's participation in combat, daily shelling, 
and other reported stressors.

Without verification regarding the claimed stressors and 
copies of the unit's histories the Board cannot determine 
whether the veteran was in combat or exposed otherwise to the 
claimed stressors.  Accordingly, the Board must remand the 
claim to attempt to verify the claimed stressors and should 
request the veteran's unit histories for the 577th Engineer 
Battalion from August 1966 to January 1967 and the 46th 
Engineer Battalion from January 1967 to May 1967 should be 
requested.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).

A review of the claims folder reveals that the veteran is in 
receipt of Social Security Disability Insurance benefits.  
However, the records regarding the grant of these benefits 
have not been associated with the claims folder and the 
record contains no indication that any attempt was made to 
obtain the veteran's complete Social Security Administration 
(SSA) record.  Because SSA records are potentially relevant 
to the Board's determination, VA is obliged to attempt to 
obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2008); see also Voerth 
v. West, 13 Vet.App. 117, 121 (1999); Baker v. West, 11 
Vet.App. 163, 169 (1998) (when VA put on notice of SSA 
records prior to issuance of final decision, Board must seek 
to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992) 
(VA has statutory duty to acquire both SSA decision and 
supporting medical records pertinent to claim); Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This appeal must be 
remanded to obtain the veteran's complete SSA record.

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from March 2006 to the present.


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the veteran that are dated 
from March 9, 2006, to the present.

2.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

3.  The RO should prepare a request to U. 
S. Army and Joint Services Records 
Research Center (JSRRC) (formerly Center 
for Unit Records Research (CURR)) and 
forward copies of the veteran's stressor 
statement (February 2004), together with 
his DD 214, and unit designations to the 
JSRRC in an attempt to verify the claimed 
stressors.  The veteran's unit histories 
of Company C of the 577th Engineer 
Battalion from August 1966 to January 
1967 and with the 46th Engineer Battalion 
from January 1967 to May 1967 should be 
requested.

4.  Make a determination as to whether 
the veteran engaged in combat with the 
enemy.  Also make a determination as to 
whether there is credible supporting 
evidence that claimed non-combat 
stressors occurred.

5.  If a stressor has been corroborated, 
arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any psychiatric disorder to include PTSD 
found to be present.  The examiner is 
requested to offer an opinion as to the 
etiology of any psychiatric disorder 
found to be present.  Is it less likely 
than not (less than a 50 percent 
probability), at least as likely as not 
(a 50 percent or greater probability), or 
more likely than not (greater than 50 
percent probability) that the veteran's 
psychiatric disorder are related to or 
had their onset during service?  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
should be accomplished.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The psychiatric examiner is 
requested to review the summary of 
stressors to be provided and included in 
the claims folder, and the examiner 
should consider these events for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
PTSD.  The examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be 
established.  The report of examination 
should include the complete rationale for 
all opinions expressed.

6.  After undertaking any other 
development deemed appropriate re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

